Pacific Law Partners, LLP

15615 Alton Parkway, Suite 240
Irvine, CA 92618
(949) 242-2441 - Facsimile (949) 242-2446

©0owWonANn Nn ff. WW YO Ke

wo NYO KVL NY NY NY NV NV NN KF HF KF HF HF FEF EF FE —
On DWN A FP WD NY kK CO UO WnNANYI DN PW NY KF OS

*Michael J. McGuire (State Bar No. 125832)
mmcguire@plawp.com (*lead counsel)
Dominique M.W. Tomaino (State Bar No. 302014)
dtomaino@plawp.com
PACIFIC LAW PARTNERS, LLP
15615 Alton Parkway, Suite 240
Irvine, CA 92618

(949) 242-244] NOTE: CHANGES MADE BY THE COURT
Fax: (949) 242-2446

 

 

 

 

JS-6
Attorneys for Defendant
STATE FARM GENERAL INSURANCE COMPANY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

ANDREA SIMON, an individual ) Case No.: 2:20-cv-09412-JFW(KSx)

)
Plaintiff, ) [Los Angeles County Superior Court
) Case No. 20STCV33709]
v )
) ORDER RE: DISMISSAL
STATE FARM GENERAL )
INSURANCE COMPANY, an Illinois _)
corporation, )
)
Defendants. )

 

Upon stipulation of the parties and the Court having been advised that the

parties have settled, the Court dismisses this matter with prejudice.

DATED: May 13, 2021 By: Lk v7. oer
R

JO . WALTE
TED STATES DISTRICT JUDGE

 

 

 

 

 

ORDER RE: DISMISSAL

 
